6ii01SO                                              03/06/2020



                                                                                             Case Number: DA 20-0019




                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                    THE OFFICE OF THE CLERK OF SUPREME COURT
                            HELENA,MONTANA 59620-3003

                                         Supreme Court No.
                                            DA 20-0019                       FILED
KRISTINE DAVENPORT,                                                           MAR 0 6 2020
                                                                            Bowen Greenw000
                                                                          Clerk of Suprerne Coun
            Plaintiff and Appellant,                                         State of IVIontana


      v.
                                                                          GRANT OF EXTENSION
COUNTY OF LINCOLN,a political
subdivision of the State of Montana;
SHERIFF OF COUNTY OF LINCOLN,
State of Montana, and ROBY BOWE,

            Defendants and Appellees.

        Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until April 13, 2020, to prepare, file, and serve the opening brief.

DATED this March 6, 2020



                                                                       owen eenwood
                                                                      Clerk of the Supreme Court




c:     Kristine Davenport, Gregory L. Bonilla


           PO BOX 203003• HELENA MT•59620-3003•TELEPHONE:(406)444-3858•FAX:(406)444-5705